Title: To James Madison from John Konkapot Jr., 27 March 1806
From: Konkapot, John Jr.
To: Madison, James


                    
                        Respectable Sir;
                        Washington March 27th 1806.
                    
                    I have the honor with pleasure and satisfaction to write to you a few lines, hoping they will be acceptable by your good friendship to the Natives of this our noble country; and at the sametime wishing you will be so kind as to excuse me for taking so much liberty to write to you, being compeled to do so, on account of my being sick ever since I have been confind in this city Jail, which I am oblige to remain here ever since fifteen days go; I have

no body to apply to but to your honors the President & yourself to releave me from this unhappy and gloomy place; this induced me to take leave of the President sooner than what I wished to, as soon as I find my poor situation and thought that I was not fit to go to pay him a visit any more; I am now in a miserable situation, I beg you fervently to shew me your charitable hospitality and releave me from this my miserable situation this evening or to morrow morning; and no doubt I shall be able to be serviceable to the United States of America in a little time, or soon, which I hope no body will be sorry for all the services that I have received from the United States; and will exert my self in return to the service of this our Country, in any thing that shall require me, I am so unwell this morning that I am not able to write much, and will write to the President directly after this on the subject, which I shall dispatch both to you as soon as finished. I was yesterday about Sun set walking in the gloominess of these, after a few minutes I find operated on my mind pretty much, which induced me to sing a song of my Grand fathers use to sing, when they are in melancholy. I hope I shall see myself ere long in the arms of liberty, from your honorable benevolence, and hope to return home as soon as I shall get in a better state of health, to go see my friends the Stockbridge tribe of Indians and the Oneidas and Brothertown, to take leave of them, and endeavour to enter to some service to the United States of America. I hope you are in a better state of health, then when I seen you first; please to excuse my poor writing having no Table nor Seat to write upon, be please with and believe me Sir Your most Faithful Humble Servant
                    
                        John Konkapot Junr
                    
                